





[Exhibit 10.1]

AGREEMENT




This AGREEMENT made as of this 31st day of  October 31, 2009, by and between
William T. Wilkinson, individually and doing business as Innovation Industries,
hereinafter, (“II/Wilkinson”), with an address of  The Wharf, 2501 Sea Port
Drive, Chester, Pa. 19013, and Universal Capital Management, Inc.  with an
address of  2601 Annand Drive, Suite 16, Wilmington, DE  19808 hereinafter,
(“Manager”).




Background




WHEREAS, Wilkinson/II is the holder of certain intellectual property rights in
and to certain sports/exercise, hand/wrist technology (non
medical/rehabilitation), a.k.a. “GetaGrip”, (with a wholesale price of less than
$50), as more specifically described in Exhibit “A” hereto; and




WHEREAS, Manager desires to provide management services to Wilkinson/II pursuant
to the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.  

Services. Manager shall provide management services to Wilkinson/II for a fee of
five hundred thousand dollars ($500,000.00), the “Agreement”, payable over a
period of twenty-four months (24).




2.  

Transfer of Assets. In further consideration of the Agreement, Wilkinson/II
 hereby agrees to assign and transfer to Manager, as of the date of this
Agreement, a five percent (5%) undivided share of  Wilkinson/II’s right, title
and interest in and to all the net proceeds from the sports/exercise, hand/wrist
exercise  technology, a.k.a. “GetaGrip”.




3.  

Acquired Assets.  The assets described in Section 3 hereof are hereinafter
referred to as the "Acquired Assets."   Wilkinson/II represent to Manager that
Wilkinson/ II has good and marketable title in and to all of the Acquired
Assets, and that the Acquired Assets are not subject to any valid and perfected
security interest. Wilkinson/II represents and warrants that it has the
authority to transfer the Acquired Assets, and that the transfer of same shall
be free and clear of any and all liens, claims and encumbrances.




4.  

Sale of Acquired Assets. If Manager desires to sell/assign all or any part of
its 5% share of net proceeds, Manager must first offer it in writing to
Wilkinson/II. Wilkinson/II will have 30 days from the date of receiving the
written offer to accept/reject it.











--------------------------------------------------------------------------------










5.  

Additional Considerations.  In further consideration of the Agreement,
Wilkinson/II agrees as follow:




(a)

II/Wilkinson shall provide to Manager written quarterly financial statements on
the ‘GetaGrip sports/exercise product, in conjunction with the quarterly product
royalty payments.




(b)  

Manager will receive consideration to invest in other II/Wilkinson exercise
products, in the event II/Wilkinson elect to seek outside Managers.
 II/Wilkinson will have the sole discretion to determine the product, and the
amount of such investment.




(c)

Manager hereby agrees not interfere in any way with II/Wilkinson’s use of the
patents listed in Exhibit A, to finance, license, develop or sell other GetaGrip
non sports markets, such as the medical rehabilitation,  government, industrial,
or educational.




6.  

Repayment of Obligation. Wilkinson/II intends to repay the obligation evidenced
by the Agreement through, among other things: (a) the sale and/or licensing of
the Acquired Assets; and (b) Wilkinson’s/II’s other sources of income.

 

7.  

Profit Participation. Upon the completion of the first year of sales, Manager
will receive a five percent (5%) undivided share of the net profit.




8.  

Sale of the “GetaGrip Consumer Technology.  In the event a sale or offering of
the entire GetaGrip consumer interest is consummated:




(a)

Manager shall agree to transfer, in connection with such sale,  the Acquired
Assets at the fair market value established for the Acquired Assets. For
purposes of this Section, the fair market value of the Acquired Assets shall be
equal to five percent (5%) of the purchase price for the entire GetaGrip Sports
interest. Wilkinson/II agrees to consult with Manager, prior to any such sale or
offering.




(b)

Manager shall cooperate fully with Wilkinson/II in the transfer of the GetaGrip
sports assets to any purchaser, and shall not, in any way, impede or hinder the
sale or transfer of such interest.














--------------------------------------------------------------------------------










9.  

Binding Effect.  This Agreement and all other agreements executed in connection
herewith are and will be the legal, valid and binding obligations of each party
hereto, enforceable against each in accordance with their respective terms.




11.  

Further Assurances.  Wilkinson and Manager agree to execute all such documents
and take all such action reasonably necessary to carry out the provisions
hereof.




12.  

Miscellaneous.  




(a)  

This Agreement shall inure solely to the benefit of and shall be binding upon
the parties hereto, their successors and assigns; provided, however, that can
assign his rights hereunder only upon Wilkinson/II’s prior written consent.  




(b)

This Agreement and the documents executed in connection herewith shall supersede
all prior agreements, documents or other instruments with respect to the matters
covered hereby.  This Agreement may be amended only by an instrument in writing,
duly signed by or on behalf of the parties hereto.




(c)

Wilkinson/II can assign this Agreement to another entity, if such entity

assumes all of the obligations herein due to the Manager.




(d)

The terms of this Agreement shall be governed by, and interpreted and

construed in accordance with the provisions of, the laws of the State of
Pennsylvania.




(e)

 Any notice, request, instruction or other document to be given hereunder shall
be in writing and delivered personally or sent by certified mail, postage
prepaid, addressed

as follows:

If to:  II/Wilkinson:




William T. Wilkinson

P.O. Box 45

Media, Pa. 19063




                                                                




If to:  Theresa Hoffmann

Universal Capital Management, Inc.

2601 Annand Drive, Suite 16

Wilmington, DE  19808







                                                                                              














--------------------------------------------------------------------------------







Any party may from time to time change its address for purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the parties
to be charged therewith.




IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.




WITNESS:







_____________________________

____________________________________

William T. Wilkinson, Individually and

d/b/a Innovation Industries




WITNESS:







_____________________________

____________________________________

Michael D. Queen, Universal Capital Management















